Citation Nr: 0627030	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room treatment for a left 
thumb laceration incurred on December 29, 2003, at St. 
Alphonsus Regional Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Boise, Idaho, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for emergency room care for a left thumb laceration 
incurred on December 29, 2003, at St. Alphonsus Regional 
Medical Center.  The veteran perfected an appeal of that 
decision.  

In May 2006, the veteran testified at a Travel Board hearing 
conducted by the undersigned Acting Veterans Law Judge at the 
Boise, Idaho, VA Regional Office (RO).  A transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary to decide the payment of medical 
expenses claim on appeal has been obtained; the VAMC has 
notified the veteran of the evidence needed to substantiate 
the claim addressed in this decision, and requested all 
relevant evidence designated by the veteran. 

2.  The veteran had unauthorized emergency room treatment for 
a left thumb laceration on December 29, 2003, at St. 
Alphonsus Regional Medical Center.  

3.  Service connection is not in effect for a disability of 
the left thumb, nor did the left thumb injury aggravate the 
veteran's service-connected post-traumatic stress disorder or 
his service-connected right tibia and fibula disability, nor 
is the veteran adjudicated as totally disabled by virtue if 
his service-connected disabilities, nor was the veteran 
participating in a rehabilitation program under Chapter 31, 
Title 38, United States Code, at the time of his treatment at 
St. Alphonsus Regional Medical Center.  

4.  The preponderance of the credible and probative evidence 
establishes that a VA medical facility was feasibly available 
and an attempt to use it would have been considered 
reasonable by a prudent layperson for the treatment of the 
veteran at the time that he received medical treatment for a 
left thumb laceration at St. Alphonsus Regional Medical 
Center on December 29, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment of a left thumb laceration at 
St. Alphonsus Regional Medical Center on December 29, 2003, 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-.1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment for the 
medical expenses that he had incurred for treatment of a left 
thumb laceration on December 29, 2003 at a private facility, 
St. Alphonsus Regional Medical Center.  He claims that after 
he injured his thumb in a table saw accident, he tried to 
transport himself to a VA medical facility, but as he was 
enroute he felt as if he was going to pass out; he believes 
that under those circumstances it was more reasonable for him 
to stop at the nearest medical facility which was 
St. Alphonsus.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out a factual background and analyze the veteran's claim.



Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Board notes that inasmuch as disposition of the instant 
appeal is governed by the provisions of chapter 71 of title 
38 of the United States Code, neither the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, nor the implementing regulations of the VCAA codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005) are applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

Notwithstanding, the Board has analyzed the veteran's claim 
for the purpose of determining whether he was provided 
reasonable assistance in the development of that claim.  To 
that end, the guidelines offered by VCAA are considered 
helpful in that analysis.  

Under the VCAA, VA is required to provide the claimant with 
notice of what information or evidence is to be provided by 
the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's duty to notify consistent with the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in August 2004, the VAMC advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the VAMC provided the veteran with a copy of the 
March 2004 administrative decision and August 2004 statement 
of the case which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
August 2004 statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, the veteran's claim was adjudicated 
prior to the VCAA notice that was provided to him in August 
2004.  Notwithstanding, throughout the course of the 
adjudication and development of the veteran's claim, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also notes that the August 2004 VCAA notice did not 
contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Notwithstanding, the 
veteran has been given sufficient notice contained in the 
administrative decision and statement of the case that has 
provided him every opportunity to submit evidence in support 
of his claims.  Such notice to the veteran can be considered 
satisfactory since it properly conveyed to the veteran the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the VAMC in 
various correspondence, including the administrative decision 
and statement of the case asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing his claim.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions consistent with the guidelines offered by the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist the veteran in obtaining 
evidence in support of his claim, it does not appear that 
there are any additional pertinent treatment records or other 
evidence to be requested or obtained.  The private treatment 
records of the unauthorized treatment of his left thumb that 
the veteran had received on December 29, 2003 has been 
obtained and associated with the claims file.  The veteran 
has not made the VAMC or the Board aware of any other 
evidence relevant to his appeal that either needs to be or 
can be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims of entitlement 
to service connection.  

It is noted that the veteran has not been afforded a specific 
VA examination in this case, nor is there any indication that 
such an examination would provide any more probative or 
relevant evidence than is already of record.  In this case, 
the only evidence necessary to decide the claim revolves 
around what transpired on the evening of December 29, 2003.  
This involves the medical records from that date and the 
veteran's own hearing testimony, both of which are of record.  
Evidence which is necessary to decide the case is thus 
already of record, and as explained below the outcome of the 
case is mandated by the relevant law and regulations.  No 
amount of additional evidentiary development would change the 
outcome of the case.  Therefore, the Board finds that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.


Factual background

The veteran is seeking reimbursement for, or payment of, the 
medical expenses that he had incurred for treatment of a left 
thumb laceration at St. Alphonsus Regional Medical Center, a 
private medical facility, on December 29, 2003.  

The veteran is not service-connected for a left thumb 
disability.  Service connection is in effect for post-
traumatic stress disorder, evaluated as 50 percent disabling, 
and residuals of an injury to the right tibia and fibula, 
evaluated as 10 percent disabling.  The veteran is not in 
receipt of a total rating for individual unemployability, and 
was not participating in a rehabilitation program under 
Chapter 31, Title 38, United States Code, at the time of his 
treatment at St. Alphonsus Regional Medical Center.  

The veteran has testified and offered written statements 
describing the events in question of December 29, 2003.  In 
summary, he indicated that on the evening of December 29, 
2003, he was alone at home in his garage doing a woodworking 
project when he sustained a painful cut to his left thumb 
while operating a table saw.  He related that not long prior 
to this incident, he had assisted another person following a 
saw-related injury.  The veteran noted that the other 
person's injury had resulted in the loss of that person's 
thumb, and the memory of that incident provoked considerable 
panic when he sustained his injury.  At the time of his 
injury, he truly believed that he had, at the very least, cut 
through the bone of his thumb.  He stated that he tried to 
stay calm, but blood was everywhere, making it very 
difficult.  The veteran noted that his wife, who was away 
from the home, called soon after the accident.  He stated 
that she told him to call an ambulance because she knew how 
the veteran got when he saw blood.  Despite the presence of 
considerable blood, the veteran recalled that he decided to 
forego the ambulance and drive himself in order to avoid the 
expense.  The veteran stated that he proceeded to the VA 
hospital, which he claimed was approximately 10 miles away.  
The veteran recalled that he was light-headed at all times 
but things were really getting worse the longer that he 
drove.  He stated that during the drive he was talking with 
his wife on the cell phone, and that she suggested that he go 
to the nearer St. Alphonsus rather than pass out on the road.  
The veteran stated that he felt very much like passing out, 
and was only half way to the VA hospital when he saw 
St. Alphonsus Regional Medical Center on his right.  He 
stated that he decided to go to that hospital rather than 
risk the possibility of fainting on the road and causing an 
accident.  The veteran indicated that his wife met him at the 
hospital almost immediately upon his arrival at St. 
Alphonsus, and that she was able to calm him down 
considerably, to the point where he was no longer 
"panicky."  

A December 29, 2003, Emergency Department report from St. 
Alphonsus Regional Medical Center reflects that the veteran 
was seen in the emergency department with a complaint of a 
laceration to the distal volar aspect of the left thumb.  It 
was noted that the veteran was accompanied to the emergency 
room by his wife.  Upon examination, the veteran was 
described as "an alert, very pleasant gentleman in no 
distress."  His blood pressure was 125/76, and his heart 
rate was 75.  There was mild diminished sensation, but the 
veteran denied an inability to move the digit in a normal 
fashion.  There was no bony injury and the wound did not 
appear to transact an underlying tendon.  There was no 
foreign body sensation and minimal bleeding with no other 
complaints.  X-ray was normal.  Intervention involved 
laceration repair, with the wound closed with 5-0 Ethilon.  
The veteran was said to tolerate the procedure well, and was 
requested to return in two days for wound check and 14 days 
for suture removal.  

On file is a January 2004 medical opinion rendered by D.L., 
M.D., the Chief of Staff of the VAMC, who recommended that 
the claim for unauthorized medical expenses be denied based 
on his opinion that it was "clinically reasonable [for the 
veteran] to come to VA."  

Analysis

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on December 29, 2003.  The veteran has 
never asserted that such authorization was given, and there 
is no evidence of record suggesting that any such 
authorization was given.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (2005); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2005).  He is not service-connected for a left thumb 
disability and there is no competent medical evidence 
suggesting that the left thumb disability aggravated either 
of his service-connected disabilities.  Neither was he in 
receipt of a total rating for individual employability nor 
was he participating in a rehabilitation program.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Thus, the Board 
need not address (b) and (c).  However, as will be discussed 
in greater detail below, the medical evidence shows that a VA 
facility (Boise, Idaho VAMC) was feasibly available.  

If the veteran is to meet any availability criteria, it must 
be under the Veterans Millennium Healthcare and Benefits Act, 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 
(2005).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson, supra.  In this case, the 
regulatory prerequisite which precludes VA from allowing the 
veteran's claim is the emphasized portion of subsection (c).  

In this regard, the Board notes that it was the opinion of 
the Chief of Staff at the VAMC that VA facilities were 
available for the veteran's care and that the veteran chose 
to go to a private facility instead.  The Board believes this 
medical opinion should be accorded considerable weight, 
especially in view of the lack of any medical evidence to the 
contrary.

The veteran maintains that he was enroute to the VAMC for 
emergency treatment of his left thumb laceration, but that 
his condition worsened to the point that he reasonably feared 
that the situation had become hazardous to his health.  In 
essence, he contends that he met subdivision (c) in that he 
was forced by what he believed were health-threatening 
circumstances to seek medical care at the closer private 
facility, St. Alphonsus.

A review of the St. Alphonsus medical records and the 
veteran's testimony indicates without question that the 
veteran's condition was not life-threatening.  Indeed, the 
actual seriousness of the veteran's situation appears to have 
been revealed within a relatively short period of time after 
he arrived at that private facility.  Significantly, the 
veteran's belief in the gravity of his injury also appears to 
have subsided, particularly after he was calmed by his wife 
shortly after arriving at the private medical facility.  
There is no medical evidence to the contrary.  The veteran 
argues, however, that his actions should be judged based upon 
what he decided not at St. Alphonsus, but during his drive to 
the VAMC.  He believes that based upon what he knew and how 
he felt at that time, that he acted as a prudent layperson 
and reasonably chose to seek more immediate treatment at the 
private facility.  The veteran has testified that he still 
had approximately 5 miles to travel to the VA facility, and 
did not want to risk the chance of passing out during that 
trip.  The Board is cognizant of the fact that the VA 
facility was, in fact, less than 4 miles away, but 
regardless, the decision to deny the veteran's claim is 
founded to a larger extent upon other more incisive evidence.  

Specifically, the contemporaneous record of treatment that 
the veteran received at St. Alphonsus belies his description 
of events and the prudence of the veteran's decisions.  
First, it documents that there was minimal bleeding.  It also 
describes the veteran as alert and in no distress.  Further, 
and even more critically, it shows that the veteran was 
accompanied by his wife prior to his receipt of treatment.  
Although the veteran may have had a problem with driving 
himself to seek medical attention, it is clear that once he 
arrived at the private facility he united with his wife.  His 
medical record shows that at that point the severity of the 
veteran's medical situation was not as critical as he had 
believed during his solo trip to seek treatment.  The Board 
finds that the circumstances were such that when the veteran 
arrived at the private medical facility, the most prudent and 
reasonable action that the veteran could have taken would 
have been to have his wife transport him the four miles to 
the VAMC for treatment rather than remaining at the private 
facility.  The inconvenience would have been minimal and the 
risk would have been insignificant.

Without addressing the sincerity of the veteran's belief that 
his condition was life-threatening at the time that he drove 
himself to the VAMC, the Board believes that the more prudent 
course of action would have been to have his wife transport 
him to the VAMC once they were united at St. Alphonsus, the 
private facility.  As it happened, the veteran gained nothing 
except a hospital bill by remaining at St. Alphonsus.  
Records from that facility indicate that his condition was 
neither life or health threatening.  There was minimal 
bleeding, no tendon involvement, and normal motion in the 
thumb.  The significant determination in this case is that VA 
facilities were feasibly available when the veteran was 
treated at St Alphonsus Regional Medical Center, and that it 
would have been prudent to go to the available VA facility.

The Board therefore finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical care that the veteran received 
on December 29, 2003 under the provisions of 38 U.S.C.A. 
§ 1725.  The appeal is therefore denied.


ORDER

Reimbursement for, or payment of, unauthorized medical 
expenses for emergency room treatment for a left thumb 
laceration incurred on December 29, 2003, at St. Alphonsus 
Regional Medical Center, is denied.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


